Citation Nr: 1015570	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
October 1970.  The Veteran died in 2003.  The appellant is 
his surviving spouse.
     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

This claim was remanded to the Appeals Management Center 
(AMC) in December 2007 for the collection of records and 
additional legal notice.  The AMC complied with the 
directives of that remand. 


FINDINGS OF FACT

1.  The Veteran died due to the immediate cause of cardiac 
arrest, cardiac arrhythmia, and coronary artery disease.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of a meniscectomy of the left 
knee, arthritis of the left hip, bilateral pes planus, 
Pellegrini-Stieda disease of the right knee, and back strain.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.




CONCLUSION OF LAW

The criteria to establish service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory amendment 
effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA correspondence 
dated March 2003 which notified her as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability).  
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  The Board's prior December 2007 
remand specifically directed that the appellant receive a 
supplemental VCAA notice letter that comported with the 
holding in Hupp.  The RO/AMC has since provided notice 
correspondence dated May 2008, which, together with a 
November 2003 letter, fully complies with Hupp standard.  

The appellant was not afforded a VA medical opinion regarding 
this claim.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an opinion is not needed in this case 
because the only evidence indicating that the current 
disabilities may be related to an in-service event are the 
appellant's own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  A decision on the merits at this time does 
not violate the duty to assist or prejudice the appellant.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Merits of the Claim

The appellant contends that service connection for the cause 
of the Veteran's death is warranted. After a thorough review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection for the cause of the Veteran's death is not 
warranted because a service-connected disability did not 
cause or contribute substantially or materially to the 
Veteran's death. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause. In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 

The Veteran's death certificate reflects he died in 2003, at 
age 70.  The cause of death was cardiac arrest, cardiac 
arrhythmia, and coronary artery disease.  Other significant 
conditions contributing to death were cardiomyopathy and 
hypothyroidism.  

During his lifetime, the Veteran was in receipt of service 
connection for residuals of a meniscectomy of the left knee, 
arthritis of the left hip, bilateral pes planus, Pellegrini-
Stieda disease of the right knee, and back strain.

A review of the Veteran's service treatment records shows no 
findings, treatment, or diagnosis of heart disease during 
service.  His service discharge examination indicated that 
his cardiovascular system was normal.  After service, there 
is no medical evidence approximate to service indicating that 
he had heart disease for many years thereafter. 

In a July 2005 statement, the appellant claims that the 
Veteran's heart disease had its onset during service.  
Specifically, she alleges that his service treatment records 
show evidence of shortness of breath, chest pains, nausea, 
feeling faint, gum disease, and erratic blood pressure, all 
of which can be warning signs of heart disease.  

The appellant is competent to offer evidence as to facts 
within her personal knowledge.  However, medical questions of 
diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
the appellant's assertions in this regard have no probative 
value as medical evidence.  Without medical evidence of a 
heart disorder in service or as a result of service, the 
appellant's claim for service connection for the Veteran's 
cause of death is denied.

Since there is no evidence linking the Veteran's heart 
disease with service, and the Veteran was not service-
connected for that condition at the time of his death, the 
Board finds that the preponderance of the evidence is against 
a conclusion that a service-connected disability was either a 
principal or contributory cause of the Veteran's death.  
Accordingly, service connection for the cause of the 
Veteran's death is not established. 




ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


